DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2020 has been entered.

Response to Amendment
The amendment to the claims filed on 2/7/2020 does not comply with the requirements of 37 CFR 1.121(c) because claim 15 uses the wrong claim status label.  Claim 15 is labeled as Currently Amended but should be labeled as Withdrawn or Withdrawn – Currently Amended. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of 
	(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
	(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
	(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
	(4) When claim text shall not be presented; canceling a claim.
	(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
	(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. 
	(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 2/7/2020 appears to be bona fide, and does not provided substantial examination burden, the submission is being treated as proper as a courtesy to the Application. Nevertheless, the examiner urges Applicant to use proper claim status labels.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities. Appropriate correction is required.
Claim 6, line 5 recites “catheter tubing” but should be corrected to read as --the catheter tubing--.
Claim 16, line 9 recites “needle subassembly” but should be corrected to read as --the needle subassembly--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-8, 14, 16, 19, 24-27, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how to parse the phrase “the distance and angular movement of the distal tip of the catheter tubing can be determined” with regards to the “the” and the “and”. Should this be parsed as the ((distance and angular movement) of the distal tip of the catheter tubing) can be determined? Otherwise, should this be parsed as ((the distance) and (angular movement)) of the distal tip of the catheter tubing can be determined? Otherwise, should this be parsed as ((the distance) and (angular movement of the distal tip)) can be determined?
In the first case, there is a lack of antecedent basis for the term “the distance and angular movement of the distal tip of the catheter tubing” because no “distance and angular movement” (of the distal tip of the catheter tubing) had been recited prior to the recitation in question.
Otherwise in the second case, there is a lack of antecedent basis for the term “the distance […] of the distal tip of the catheter tubing” because it is unclear which “distance” of the distal tip of the catheter tubing “the distance […] of the distal tip of the catheter tubing” refers to. Does this refer to the distance recited in lines 9-11 of the claim? Otherwise, since the catheter tubing is moved (see line 17), the distal tip thereof is presumably moved a distance too. Does this refer to such distance?
the distance” because it is unclear which “distance” this refers to. Does this refer to the distance between the permanent magnet element and the magnetizable feature? Does this refer to the distance that the catheter tubing is moved?
In accordance with compact prosecution (see MPEP 2173.06) aforementioned phrase in question is being parsed as in the first case and is being construed for the purposes of examination as referring to a distance movement (i.e., displacement) and an angular movement (i.e., rotation) of the distal tip of the catheter tubing that implicitly may occur when/because “the catheter tubing is moved a distance”.
Claim 16 recites the same as discussed above and therefore rejected for the same reasons.

Regarding claim 8, it is unclear what “the magnetizable feature is the needle cannula” means since the needle cannula is already recited as including the mangetizable feature; i.e., the magnetizable feature is a part of the whole (the needle cannula).
In accordance with compact prosecution (see MPEP 2173.06), this limitation is being construed to mean that the magnetizable feature is material of the needle cannula (i.e., the material that forms the needle cannula is magnetizable). For example, the needle cannula is made of a material that has a high magnetic permeability such as stainless steel.

Regarding claim 14, there is a lack of antecedent basis for the term “the permanent magnet element having north and south poles on axis with the catheter 
In accordance with compact prosecution (see MPEP 2173.06), this limitation is being construed as in the former interpretation opposed to the latter interpretation.

Regarding claim 24, it is unclear how to parse the phrase “the distance and angular movement of the distal tip of the catheter tubing can be determined” with regards to the “the” and the “and”. Should this be parsed as the ((distance and angular movement) of the distal tip of the catheter tubing) can be determined? Otherwise, should this be parsed as ((the distance) and (angular movement)) of the distal tip of the catheter tubing can be determined? Otherwise, should this be parsed as ((the distance) and (angular movement of the distal tip)) can be determined?
In the first case, there is a lack of antecedent basis for the term “the distance and angular movement of the distal tip of the catheter tubing” because no “distance and angular movement” (of the distal tip of the catheter tubing) had been recited prior to the recitation in question.
Otherwise in the second case, there is a lack of antecedent basis for the term “the distance […] of the distal tip of the catheter tubing” because no “distance” of the distal tip of the catheter tubing was previously recited; therefore it is unclear what/which distance of the distal tip of the catheter tubing this refers to. Since the 
In accordance with compact prosecution (see MPEP 2173.06) aforementioned phrase in question is being parsed as in the first case and is being construed for the purposes of examination as referring to a distance movement (i.e., displacement) and an angular movement (i.e., rotation) of the distal tip of the catheter tubing that implicitly may occur when/because “the catheter tubing is moved a distance”.

Regarding claim 35, there is a lack of antecedent basis for the term “the catheter”. It is unclear whether this refers to the catheter adapter subassembly, the catheter adapter body, or the catheter tubing. Otherwise, the recitation of a catheter tip may imply a catheter which comprises the recited catheter tip. Does recitation of “the catheter” in claim 35 refer to this implied catheter?
In accordance with compact prosecution (see MPEP 2173.06) this is being construed for the purposes of examination as referring to broadly the catheter adapter subassembly.

Allowable Subject Matter
Claims 1, 2, 6-8, 14, 16, 19, 24-27, and 32-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
1 having a magnetic field strength and direction, as recited in the claim, the prior art of record does not teach or reasonably suggest that “there is a distance between the permanent magnet element and the magnetizable feature, the distance known with respect to one or more features fixed on the catheter assembly to provide a measurement datum so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature is configured to be tracked using magnetometers by determining the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature.”
Neidert et al., US 2010/0036238 A1 (hereinafter “Neidert”) and Silverstein et al., US 2012/0143029 A1 (hereinafter “Silverstein”) are cited as prior art closest to the claimed invention.
Neidert teaches a medical device comprising:
a catheter assembly, the catheter assembly including
a catheter adapter subassembly including catheter tubing (30) having a distal tip; and
a needle subassembly including a needle cannula (40) having a distal tip, the needle cannula having fixed and known dimensions.
Neidert further teaches that the needle subassembly includes a magnetizable feature (80) having a magnetic field strength and direction, wherei each sequential movement of the magnetizable feature is configured to be tracked using magnetometers (50) by determining the change in the magnetic field flux due to the movement of the magnetizable feature (¶ [0023]-[0025]).
Neidert does not teach that the catheter adapter body includes a permanent magnet element having a magnetic field strength and direction, let alone that “there is a distance between the permanent magnet element and the magnetizable feature, the distance known with respect to one or more features fixed on the catheter assembly to provide a measurement datum so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature is configured to be tracked using magnetometers by determining the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature” as recited in the claim.

Silverstein teaches a medical device comprising:
a catheter assembly (see Fig. 32
a catheter adapter sub assembly (1200) including a catheter adapter body (1334) and catheter tubing (1202) having a distal tip

It is noted that element 1200 is understood to read on a catheter adapter subassembly because it appears substantially similar to Applicant’s catheter adapter subassembly (112, Fig. 5 of the Applicant’s drawings which appear substantially identical to element 1200 in Silverstein’s Fig. 32)
Silverstein further teaches that the catheter adapter body includes a permanent magnet element (1340) having a magnetic field strength and direction. Further, as the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tube can be determined and each sequential movement of the permanent magnet element is configured to be tracked using magnetometers (1192, Fig. 20) by determining the magnetic field of the permanent magnet (¶ [0169]).
In another embodiment, Silverstein teaches a needle subassembly including a needle (1390, Fig. 35) which includes a permanent magnet element (1392), however these features appear to be alternatives to the magnet elements (1340) discussed above; i.e., not additional features.

The ordinarily skilled artisan would not have combined Neidert and Silverstein because the Silversein technique of locating the catheter by measuring the magnetic field of the permanent magnet element using magnetometers of an ultrasound probe would have not have been compatible with Neidert due to Neidert’s eletromangetic emitter (110, Fig. 2; ¶ [0023]). It would not have been obvious to otherwise eliminate the 

Neidert and Silverstein, even if combined, does not teach or reasonably suggest that “there is a distance between the permanent magnet element and the magnetizable feature, the distance known with respect to one or more features fixed on the catheter assembly to provide a measurement datum so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature is configured to be tracked using magnetometers by determining the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature.”

Regarding claim 16, within the context of a system for determining relative position of a catheter adapter subassembly and a needle subassembly comprising: a catheter adapter subassembly including a catheter adapter body and catheter tubing having a distal tip; a needle subassembly including a needle hub and a needle cannula having a distal tip, the needle hub and the needle cannula having fixed and known dimensions; a permanent magnet element having a magnetic field strength and direction associated with one of the catheter adapter subassembly body and needle subassembly; a magnetizable feature having a magnetic field strength and direction associated with the other of the catheter adapter body and the needle subassembly, as recited in the claim, the prior art of record does not teach or reasonably suggest “a distance between the permanent magnet element and the magnetizable feature known with respect to one or more features fixed on the catheter adapter subassembly to provide a measurement datum; and an ultrasound system including a three-dimensional grid array of magnetometers configured to be positioned with respect to the catheter adapter subassembly and the needle subassembly to determine relative movement of the catheter adapter subassembly and needle subassembly so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature is configured to be tracked using the array of magnetometers to determine the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature.”
Neidert teaches a system for determining relative position of a catheter adapter subassembly and a needle subassembly comprising:
a catheter adapter subassembly including catheter tubing (30) having a distal tip;
a needle subassembly including a needle cannula (40) having a distal tip, the needle cannula having fixed and known dimensions;
a magnetizable feature (80) having a magnetic field strength and direction associated with the needle subassembly; and
magnetometers (50) positioned with respect to the catheter adapter subassembly and the needle subassembly to determine relative movement of the catheter adapter subassembly and needle subassembly so that when the needle cannula is moved a distance, the distance and angular movement of the distal tip of the needle tubing can be determined and each sequential movement of the ¶ [0023]-[0025]).
Neidert does not teach or suggest the claimed permanent magnet, let alone that “a distance between the permanent magnet element and the magnetizable feature known with respect to one or more features fixed on the catheter adapter subassembly to provide a measurement datum”. Further, Neidert does not teach or reasonably suggest an ultrasound system including a three-dimensional grid array of magnetometers configured to be positioned with respect to the catheter adapter subassembly and the needle subassembly to determine relative movement of the catheter adapter subassembly and needle subassembly so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature is configured to be tracked using the array of magnetometers to determine the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature.

Silverstein teaches a system for determining relative position of a catheter adapter subassembly comprising:
a catheter adapter subassembly (1200) including a catheter adapter body (1334) and catheter tubing (1202) having a distal tip;
a permanent magnet (1340
an ultrasound system (1140) including an array of magnetometers (1192) configured to be positioned with respect to the catheter adapter subassembly to determine movement of the catheter adapter subassembly so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element is configured to be tracked using the array of magnetometers to determine the magnetic field of the permanent magnet element (¶ [0169]).

The ordinarily skilled artisan would not have combined Neidert and Silverstein because the Silversein technique of locating the catheter by measuring the magnetic field of the permanent magnet element using magnetometers of an ultrasound probe would have not have been compatible with Neidert due to Neidert’s eletromangetic emitter (110, Fig. 2; ¶ [0023]). It would not have been obvious to otherwise eliminate the electromagnetic emitter because it generates the magnetic field which magnetizes the magnetizable element (80) and therefore critical to the principle of operation of Neidert.

Neidert and Silverstein, even if combined, does not teach or reasonably suggest “a distance between the permanent magnet element and the magnetizable feature known with respect to one or more features fixed on the catheter adapter subassembly to provide a measurement datum; and an ultrasound system including a three-dimensional grid array of magnetometers configured to be positioned with respect to the catheter adapter subassembly and the needle subassembly to determine relative movement of the catheter adapter subassembly and needle subassembly so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature is configured to be tracked using the array of magnetometers to determine the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature”.

Regarding claim 24, within the context of a catheter adapter subassembly including a catheter adapter body and catheter tubing having a distal tip and a needle subassembly including a needle hub and a needle cannula having a distal tip, the needle hub and the needle cannula having fixed and known dimensions; a permanent magnet element having a magnetic field strength and direction associated with one of the catheter adapter body and the needle subassembly; and a magnetizable feature having a magnetic field strength and direction associated with the other of the catheter adapter body and the needle subassembly, as recited in the claim, the prior art of record does not teach or reasonably suggest “using an ultrasound system including magnetometers to determine the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature can be determined; obtaining a calculated position of the catheter distal tip and a calculated position of the needle distal tip; and comparing the calculated position of the catheter distal tip with the calculated position of the needle distal tip to determine the relative position of the catheter distal tip and the needle distal tip.”

Neidert teaches a method for determining a relative position of a catheter tip and a needle cannula tip, the method comprising:
providing a catheter adapter subassembly including catheter tubing (30) having a distal tip and a needle subassembly including a needle cannula (40) having a distal tip, the needle cannula having fixed and known dimensions;
associating a magnetizable feature (80) having a magnetic field strength and direction with the needle subassembly;
using magnetometers (50) to determine the magnetic field of the magnetizable feature so that when the needle cannula is moved a distance, the distance of the distal tip of the needle cannula can be determined and each sequential movement of either the magnetizable feature can be determined (¶ [0023]-[0025]);
determine the relative position of the catheter distal tip and the needle distal tip (¶ [0023]-[0025]).
Neidert does not teach or reasonably suggest associating a permanent magnet element having a magnetic field strength and direction with one of the catheter adapter body, let alone “using an ultrasound system including magnetometers to determine the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature can be determined; obtaining a calculated position of the catheter distal tip and a calculated position of the needle distal tip; and comparing the calculated position of the catheter distal tip with the calculated position of the needle distal tip to determine the relative position of the catheter distal tip and the needle distal tip.”

Silverstein teaches a method for determining a relative position of a catheter tip and a needle cannula tip, the method comprising:
providing a catheter adapter subassembly (1200) including a catheter adapter body (1334) and catheter tubing (1202) having a distal tip;
associating a permanent magnet element (1340) having a magnetic field strength and direction with the catheter adapter body; 
using an ultrasound system (1140) including magnetometers (1192) to determine the magnetic field of the permanent magnet element so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of the permanent magnet element feature can be determined (¶ [0169]); and
obtaining a calculated position of the catheter distal tip (¶ [0169]).

The ordinarily skilled artisan would not have combined Neidert and Silverstein because the Silversein technique of locating the catheter by measuring the magnetic field of the permanent magnet element using magnetometers of an ultrasound probe would have not have been compatible with Neidert due to Neidert’s eletromangetic emitter (110, Fig. 2; ¶ [0023]). It would not have been obvious to otherwise eliminate the electromagnetic emitter because it generates the magnetic field which magnetizes the magnetizable element (80) and therefore critical to the principle of operation of Neidert.

using an ultrasound system including magnetometers to determine the magnetic field strength and the direction of the permanent magnet element or the magnetizable feature so that when the catheter tubing is moved a distance, the distance and angular movement of the distal tip of the catheter tubing can be determined and each sequential movement of either the permanent magnet element or magnetizable feature can be determined; obtaining a calculated position of the catheter distal tip and a calculated position of the needle distal tip; and comparing the calculated position of the catheter distal tip with the calculated position of the needle distal tip to determine the relative position of the catheter distal tip and the needle distal tip.”

Response to Arguments
Applicant's arguments filed 2/7/2020 have been fully considered but they are not entirely persuasive.
Notwithstanding the withdrawal of rejections under §103, the claims are rejected under new grounds of rejection under §112(b) as articulated above. Accordingly, this application is not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “magnetizable feature” is construed to mean an element that can become magnetized and is detectable by an ultrasound system as described in the Specification (see page 5, ¶ [0036]) such as a steel or stainless steel material that has a magnetic permeability allowing it to be magnetized by application of an external magnetic field (page 6, ¶ [0039]-[0040])